                 IN THE UNITED STATES DISTRICT COURT

                     FOR THE DISTRICT OF HAWAII

UNITED STATES OF AMERICA,        )    CR. No. 18-00065 HG
                                 )
                                 )
                 Plaintiff,      )
                                 )
          vs.                    )
                                 )
KYLE CROSS,                      )
                                 )
                                 )
                 Defendant.      )
                                 )
                                 )

    ORDER DENYING DEFENDANT KYLE CROSS’S MOTION TO AMEND HIS
                 PRESENTENCE REPORT (ECF No. 40)

     On April 1, 2019, Defendant Kyle Cross was sentenced to 37-

months of imprisonment.   Defendant was released on bail with a

mittimus date of May 13, 2019.

     On May 2, 2019, Defendant tested positive for and admitted

to using cocaine.   Defendant’s bail was revoked due to his drug

use in violation of the conditions of his supervised release.

     Defendant seeks to amend his Presentence Investigation

Report to include information about his post-sentencing positive

drug test because he believes this will assist him in gaining

entrance to the Residential Drug Abuse Program.

     The Court lacks the authority to modify the Presentence

Investigation Report.

     Defendant’s Motion to Amend His Presentence Report (ECF No.

40) is DENIED.

                                  1
                                 BACKGROUND

I.     THE INDICTMENT

       On May 16, 2018, an Indictment was returned charging

Defendant with one count of knowingly and intentionally

conspiring with others to distribute and possess with intent to

distribute fifty (50) grams or more of methamphetamine, its

salts, isomers, and salts of its isomers in violation of 21

U.S.C. §§ 841(a)(1), 841(b)(1)(A)(viii), and 846.       (ECF No. 1).

       On October 1, 2018, Defendant Cross entered a plea of

guilty.       (ECF No. 19).


II.    THE PRESENTENCE INVESTIGATION REPORT AND SENTENCING


       The Probation Office prepared a Presentence Investigation

Report (“PSR”) which was filed on March 20, 2019.1       (PSR, ECF No.

30).       The Presentence Investigation Report determined Defendant’s

total base offense level was 25 and his criminal history category

was I.       (Id. at ¶ 68).   The guideline range for imprisonment was

57 months to 71 months.       (Id.)

       In the Presentence Investigation Report, the Probation

Officer made the following finding concerning Defendant’s history

of substance abuse:



       1
       The Probation Office filed an initial Presentence
Investigation Report on December 14, 2018. (ECF No. 23). The
initial PSR was amended to reflect previously unreported traffic
violations. (ECF No. 27).

                                      2
       The defendant reported that he had no history of
       substance abuse issues to U.S. Pretrial Services.
       However, on 05/24/2018, the defendant provided a urine
       sample that tested positive for cocaine. The defendant
       subsequently admitted to using cocaine the week prior.
       The defendant has been compliant with all subsequent
       drug testing, and has not tested positive for illicit
       substances since 05/30/2018.

(Id. at ¶ 54).

       On April 1, 2019, the Court held a sentencing hearing.        (ECF

No. 32).    Defendant did not object to the Presentence

Investigation Report’s finding as stated above.          (PSR at ¶¶ 53-

54, ECF No. 30).    The Court sentenced Defendant to 37 months

imprisonment.    (Sentencing Minutes, ECF No. 32).

       Judgment was filed on April 4, 2019.       (Judgment, ECF No.

33).    The Court recommended to the Bureau of Prisons that

Defendant receive Residential Drug Abuse Program treatment.

(Judgment at p. 2, ECF No. 33).      Defendant was released on bail

with a mittimus date of May 13, 2019.         (Id.)

       On May 2, 2019, Defendant tested positive for and admitted

to using cocaine.    (ECF No. 35).       Defendant’s bail was revoked

due to his violation of the conditions of his supervised release.

(ECF No. 38).

       On October 1, 2019, Defendant filed the present Motion to

Amend the Presentence Investigation Report.           (Mot. to Amend, ECF

No. 40).




                                     3
                             ANALYSIS


I.    DEFENDANT’S REQUEST TO AMEND THE PRESENTENCE INVESTIGATION
      REPORT

      Defendant requests that the Court amend the Presentence

Investigation Report to include reference to his post-sentencing

positive drug test.   (Mot. to Amend, ECF No. 40).   Defendant

believes adding information about the May 2019 drug use to his

Presentence Investigation Report will assist his admittance to

the Federal Bureau of Prison’s Residential Drug Abuse Program.

(Id.)


II.   THE COURT LACKS JURISDICTION TO CONSIDER DEFENDANT’S REQUEST


      The Court lacks the authority to order a post-sentencing

modification of the Presentence Investigation Report.    United

States v. Turman, 574 Fed. Appx. 747 (9th Cir. 2014); United

States v. Cripps, 2017 WL 1115972, at *1 (E.D. Cal. March 27,

2017).

      Federal Rule of Criminal Procedure 32(c) requires a

probation officer to conduct a presentence investigation and

submit a Presentence Investigation Report before the Court

sentences the defendant.   See Fed. R. Crim. P. 32(c).   Defendants

are entitled to review the Presentence Investigation Report, Rule

32(e), object to the Presentence Investigation Report before it

is submitted to the Court, Rule 32(f), and object again at


                                 4
sentencing, Rule 32(i)(1)(D).

     The district court’s jurisdiction over the defendant is

limited after the court has heard objections to the Presentence

Investigation Report and has imposed a sentence.   See Fed. R.

Crim. P. 32; Cripps, 2017 WL 1115972, at *1.   After “the district

court has imposed sentence, the court lacks jurisdiction under

Rule 32 to hear challenges to a presentence report.”   United

States v. Catabran, 884 F.2d 1288, 1289 (9th Cir. 1989).

     The conduct Defendant would like added to his Presentence

Investigation Report occurred one-month after he was sentenced.

     No rule in the Federal Rules of Criminal Procedure offers a

means to make a substantive post-sentence correction or amendment

to a Presentence Investigation Report.   See Fed. R. Crim. P.

35(e) (district court may correct a sentence that resulted from

“arithmetical, technical, or other clear error” within 14 days

after imposition of sentence); Fed. R. Crim. P. 36 (district

court may correct a “clerical error” in a judgment at any time);

see Cripps, 2017 WL 1115972, at *1.

     The Court lacks jurisdiction to consider Defendant’s request

to amend his presentence report to include conduct that occurred

after he was sentenced.




                                5
                           CONCLUSION

     Defendant’s Motion to Amend His Presentence Report (ECF No.

40) is DENIED.

     IT IS SO ORDERED.

     DATED: November 27, 2019, Honolulu, Hawaii.




United States v. Kyle Cross, Cr. No. 18-00065 HG; ORDER DENYING
DEFENDANT KYLE CROSS’S MOTION TO AMEND HIS PRESENTENCE REPORT
(ECF No. 40)
                                6
